DETAILED ACTION

This Office Action is in response to the amendment, filed on October 26, 2022.  Primary Examiner acknowledges Claims 1-31 are pending in this application, with Claim 1 having been currently amended, Claim 31 having been newly added, Claims 11-30 withdrawn from consideration; thus, leaving Claims 1-10 and 31 to be examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ogden et al. (5,662,101). 
As to Claim 1, Ogden discloses a patient interface (Figure 1), comprising: a cushion module (5, “A soft, pliable seal 5 of elastomer, urethane foam, or rubber is attached (e.g., glued or press fit) about the rear perimeter portion 7 of the rigid shell 3 to engage and seal against the patient's face.” Column 2, Lines 55-60); an elbow module (10, best seen Figures 8 and 9, “swivel hose coupling 10 … has first and second sections 14 and 16 of hard or rigid plastic.” Column 5, Lines 35-40); a frame module (defined by the combination of 3 and 9, “a rigid, cup-shaped shell 3 made of hard plastic and dimensioned to surround and enclose the patient's nose 2 and nares 4.” Column 2, Lines 50-55; “The rigid, cup-shaped shell 3 with its seal 5 (see FIGS. 1-3) is attached or secured in its sealing position enclosing the nose 2 and nares 4 of the patient 6 by the rigid plate 9 and harness arrangement 11.”  Column 2, Lines 55-60) positioned between (best seen Figures 6-8) the cushion module (5) and the elbow module (10); a headgear (11) removably attached (via “the rigid plate 9”) to the frame module (defined by the combination of 3 and 9); an adaptive system (defined by the movement 9 about 3 within the channels 45/47/49 by the detents 39/41/43, “The rigid plate 9 as best seen in FIGS. 2 and 3 is mounted to the rigid shell 3 at at least three locations A, B, and C by detents 39, 41, and 43 respectively received in channels 45, 47, and 49 (see also FIGS. 1, 6, and 7).” Column 3, Lines 25-30), adapted to fit the contours of the patient’s face (“the rigid plate 9 can selectively rotate about these axes 63 and 65 to compensate for any unequal forces applied to the rigid plate 9, as for example, by side straps 13R and 13L as the patient turns his or her head from side-to-side.” Column 3, Lines 50-55; also see: “FIG. 5, the facial mask assembly 1 of the present invention loosely mounts the rigid plate 9 to the rigid shell 3 so the rigid plate 9 can rotate relative to the rigid shell 3 when the forces applied to side straps 13R and 13L are unequal. In essence, the rigid plate 9 is permitted or allowed to rotate to compensate for any unequally applied forces as the patient moves his or her head. … This movement then compensates or equalizes the forces and keeps the shell 3 securingly in place with the center lines 69 and 71 of the shell 3 and the patient's face aligned.” Column 4, Lines 10-40) when the cushion module (5), the elbow module (10) and the headgear (11) are assembled, the adaptive system comprising: a forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5, “This movement then compensates or equalizes the forces and keeps the shell 3 securingly in place with the center lines 69 and 71 of the shell 3 and the patient's face aligned.” Column 4, Lines 10-40; “The upper side straps in this last regard could be the two straps 15R and 15L as illustrated or one continuous strap passing through loops 27 and anchoring the top portion 21 of the rigid plate 9 (see FIGS. 1-3).” Column 3, Lines 5-10) disposed in the frame module (defined by the combination of 3 and 9); a cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2, “the rigid plate 9 can selectively rotate about these axes 63 and 65 to compensate for any unequal forces applied to the rigid plate 9, as for example, by side straps 13R and 13L as the patient turns his or her head from side-to-side.” Column 3, Lines 50-55; “each side strap 13R and 13L is preferably attached to a respective side portion 23, 25 of the rigid plate 9 on respective sides of the patient's nose 2. This can be done in any number of well-known, adjustable manners including looping the straps 13R and 13L through the openings 29, 31 in the rigid plate 9 and fastening them back on themselves by hook and loop materials on the straps themselves.” Column 3, Lines 10-15) disposed in the cushion module (5); and a connecting portion (defined by the channels 45/47/49 by the detents 39/41/43; “The rigid plate 9 as best seen in FIGS. 2 and 3 is mounted to the rigid shell 3 at at least three locations A, B, and C by detents 39, 41, and 43 respectively received in channels 45, 47, and 49 (see also FIGS. 1, 6, and 7).” Column 3, Lines 25-30) positioned between the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) and the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2), wherein the connecting portion (defined by the channels 45/47/49 by the detents 39/41/43) is configured to transmit pressure between the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) and the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2).
Turning to the newly added claim language “wherein the connecting portion is configured to transmit pressure between the forehead pressure diffusing portion and the cheek buffering portion to alleviate a cheek pressure caused by the cheek buffering portion upon a face of the wearer”, although the majority of the disclosure of Ogden relates to the horizontal movement (“as the patient turns his or her head from side to side” Column 3, Lines 50-55), Ogden also includes a passage relating to vertical movement - “if unequal forces develop vertically (e.g., if the patient were to move his or her head to look upward), the present invention can compensate for this by allowing or permitting the rigid plate 9 to rotate about the horizontal axis 73 through locations A and B in FIG. 2.” (Column 5, Lines 20-25, EMPAHASIS ADDED).
In light of this passage, it is unequivocally clear that the device of Ogden is suitable for transmitting pressure (force) between the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) and the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2) to alleviate a cheek pressure caused by the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2) upon the face of the wearer.  More simplistically, as the patient’s movement in a vertical motion (upwards or downwards) would effectuate the varied adjustment of the patient interface along the forehead pressure region as compared to the cheek pressure regions, and vice versa, in order to compensate and/or equalize the forces applied to the patient’s face.  Consequently, the device of Ogden meets the newly added claims as the patient’s movement yielding an unequal force (pressure) will necessitate the action of the patient interface to compensate or equalize the force (pressure) in order to ensure seal integrity of the patient interface against leakage. 
As to Claim 2, Ogden discloses the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) comprises a headgear connecting portion (21 - the region of 27 on 9, “The upper side straps in this last regard could be the two straps 15R and 15L as illustrated or one continuous strap passing through loops 27 and anchoring the top portion 21 of the rigid plate 9 (see FIGS. 1-3).” Column 3, Lines 5-10), and two side wings (defined by the region accepting 17, best seen Figure 2) deformable by a pressure applied (best seen Figure 5) on the headgear (11).
As to Claim 3, Ogden discloses a forehead pad is absent (best seen Figure 6) between the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) and the patient's forehead (6, best seen Figure 6).
As to Claim 4, Ogden discloses the headgear connecting portion (21 - the region of 27 on 9) has a through hole (27, “The upper side straps in this last regard could be the two straps 15R and 15L as illustrated or one continuous strap passing through loops 27 and anchoring the top portion 21 of the rigid plate 9 (see FIGS. 1-3).” Column 3, Lines 5-10) for the headgear to pass through. 
As to Claim 5, Ogden discloses the headgear (11) connected to the headgear connecting portion (21 - the region of 27 on 9) serves as a contact interface (best seen Figures 3 and 6 whereby the headgear 11 is directly in contact with the forehead of the patient 6) between the frame module (defined by the combination of 3 and 9) and the forehead of the patient (6, best seen Figure 6).
As to Claim 6, Ogden discloses each of the side wings (defined by the region accepting 17, best seen Figure 2) comprises an indentation (bulbous region) for providing deformation (best seen Figure 5).
As to Claim 10, Ogden discloses the frame module (defined by the combination of 3 and 9) comprises: a body (3, “a rigid, cup-shaped shell 3 made of hard plastic and dimensioned to surround and enclose the patient's nose 2 and nares 4.” Column 2, Lines 50-55), for assembling the elbow module (10) and the cushion module (5); the connecting portion (defined by the channels 45/47/49 by the detents 39/41/43), extending from the body (3), an end portion (21) of the connecting portion (defined by the channels 45/47/49 by the detents 39/41/43) being the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5); and two lateral extension elements (47 of 41 and 45 of 39), respectively extending from two sides of the body (3), an end portion (via 29/31 on 9) of each of the lateral extension elements (47 of 41 and 45 of 39) having a through hole (29/31, “each side strap 13R and 13L is preferably attached to a respective side portion 23, 25 of the rigid plate 9 on respective sides of the patient's nose 2. This can be done in any number of well-known, adjustable manners including looping the straps 13R and 13L through the openings 29, 31 in the rigid plate 9 and fastening them back on themselves by hook and loop materials on the straps themselves.” Column 3, Lines 10-15) for the headgear (11) to pass through.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 9, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ogden et al. (5,662,101) in view of Dravitzki (2012/0138061).
As to Claim 7, Ogden discloses construction of side wings (defined by the region accepting 17, best seen Figure 2) in the construction of a forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5); wherein the side wings (defined by the region accepting 17, best seen Figure 2) are responsive to the movement of the adaptive system (defined by the movement 9 about 3 within the channels 45/47/49 by the detents 39/41/43) to undergo deformation based on the axial forces; yet, does not expressly disclose “a width of the indentation on each of the side wings is at least 1 mm.”
Dravitzki teaches a similar patient interface to Ogden having the construction of a frame module (20) between the cushion module (40) and the elbow module (70), a headgear (best seen Figures 3-1 thru 3-3) and an adaptive system (via the movement of 32/38) as a function of the headgear tension. 
With respect to the configuration of side wings in the forehead support region (30), Dravitzki teaches the forehead support (30) includes “an elongated arm 32 and an upper headgear connector 34 providing slots or receiving holes 35 at the free end of the arm adapted to receive respective headgear straps in use” (Para 0151), wherein the construction of the forehead support may be variable (“The forehead support 30 may be fixed (i.e., un-adjustable), adjustable (e.g., the height or length of elongated arm may be extendable, or the angle of the forehead support may be changeable), or interchangeable (e.g., various sizes of forehead supports for different sized patients or the elongated arm may be replaced with different various lengths of arm).” Para 0151) in order to accommodate the features of the patient. Further, Dravitzki teaches “the upper headgear connector 34 may be made from a more flexible material than the elongated arm 32 such as Hytrel.TM., silicone, nylon, or any other suitable material.” (Para 0152) such that the “contours of the patient's face” can be “suitably formed, shaped, or contoured … whilst avoiding the patient's line of sight or impeding their vision.” (Para 0152).   
It should be noted similar explanations for the size and shape of the forehead support region are repeated throughout the various embodiments represented in Dravitzki.  For example, the construction as seen in Figure 5-3 of the forehead support region (430); Figure 7-2 of the forehead region (530); Figure 22(b) of the forehead region (1030) having “flexible regions 1036” (Para 0191) appears more complementary to the claimed and disclosed inventions of this instant application. 
Thus, in light of the remaining claim language to a “width of the indentation…at least 1 mm”, the size and shape of the side wings in the forehead support region as claimed are obvious to try from a finite number of predictable results suitable for imparting the desired ability to confirm the forehead support region for the comfort of the patient “whilst a avoiding the patient's line of sight or impeding their vision.” (Para 0152). Moreover, Applicant has not asserted the specific 1 mm width provides a particular advantage, solves a stated problem or serves a purpose different from providing a conformable structure suitable for supporting the headgear on the forehead of the patient; thus, the use of the specific construction lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Ogden, as the construction of the size and shape of the forehead support would yield the predictable results of permitting the axial movement of the forehead support with respect to the tension applied to the headgear.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the side wings of the forehead support region to be “at least 1 mm”, a known result effective variable, suitable for imparting deformation through the axial movement of the tensioned headgear. 
As to Claim 8, Ogden discloses construction of side wings (defined by the region accepting 17, best seen Figure 2) in the construction of a forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5); wherein the side wings (defined by the region accepting 17, best seen Figure 2) are responsive to the movement of the adaptive system (defined by the movement 9 about 3 within the channels 45/47/49 by the detents 39/41/43) to undergo deformation based on the axial forces; yet, does not expressly disclose “wherein each of the side wings is configured to laterally extend at an end portion of the frame module, and a side edge of each of the side wings is distanced from a center line of the corresponding indentation by at least 4 mm.” 
Dravitzki teaches a similar patient interface to Ogden having the construction of a frame module (20) between the cushion module (40) and the elbow module (70), a headgear (best seen Figures 3-1 thru 3-3) and an adaptive system (via the movement of 32/38) as a function of the headgear tension. 
With respect to the configuration of side wings in the forehead support region (30), Dravitzki teaches the forehead support (30) includes “an elongated arm 32 and an upper headgear connector 34 providing slots or receiving holes 35 at the free end of the arm adapted to receive respective headgear straps in use” (Para 0151), wherein the construction of the forehead support may be variable (“The forehead support 30 may be fixed (i.e., un-adjustable), adjustable (e.g., the height or length of elongated arm may be extendable, or the angle of the forehead support may be changeable), or interchangeable (e.g., various sizes of forehead supports for different sized patients or the elongated arm may be replaced with different various lengths of arm).” Para 0151) in order to accommodate the features of the patient. Further, Dravitzki teaches “the upper headgear connector 34 may be made from a more flexible material than the elongated arm 32 such as Hytrel.TM., silicone, nylon, or any other suitable material.” (Para 0152) such that the “contours of the patient's face” can be “suitably formed, shaped, or contoured … whilst avoiding the patient's line of sight or impeding their vision.” (Para 0152).   
It should be noted similar explanations for the size and shape of the forehead support region are repeated throughout the various embodiments represented in Dravitzki.  For example, the construction as seen in Figure 5-3 of the forehead support region (430); Figure 7-2 of the forehead region (530); Figure 22(b) of the forehead region (1030) having “flexible regions 1036” (Para 0191) appears more complementary to the claimed and disclosed inventions of this instant application. 
Thus, in light of the remaining claim language to “each of the side wings … laterally extend… by at least 4 mm”, the size and shape of the side wings in the forehead support region as claimed are obvious to try from a finite number of predictable results suitable for imparting the desired ability to confirm the forehead support region for the comfort of the patient “whilst a avoiding the patient's line of sight or impeding their vision.” (Para 0152). Moreover, Applicant has not asserted the specific 4 mm width provides a particular advantage, solves a stated problem or serves a purpose different from providing a conformable structure suitable for supporting the headgear on the forehead of the patient; thus, the use of the specific construction lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Ogden, as the construction of the size and shape of the forehead support would yield the predictable results of permitting the axial movement of the forehead support with respect to the tension applied to the headgear.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the side wings of the forehead support region to be “at least 4 mm”, a known result effective variable, suitable for imparting deformation through the axial movement of the tensioned headgear. 
As to Claim 9, Ogden discloses construction of side wings (defined by the region accepting 17, best seen Figure 2) in the construction of a forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5); wherein the side wings (defined by the region accepting 17, best seen Figure 2) are responsive to the movement of the adaptive system (defined by the movement 9 about 3 within the channels 45/47/49 by the detents 39/41/43) to undergo deformation based on the axial forces; yet, does not expressly disclose “the side wings are made of a material different from that of the headgear connecting portion, and an elasticity of the side wings is greater than that of the headgear connecting portion.”  
With respect to the configuration of side wings in the forehead support region (30), Dravitzki teaches the forehead support (30) includes “an elongated arm 32 and an upper headgear connector 34 providing slots or receiving holes 35 at the free end of the arm adapted to receive respective headgear straps in use” (Para 0151), wherein the construction of the forehead support may be variable (“The forehead support 30 may be fixed (i.e., un-adjustable), adjustable (e.g., the height or length of elongated arm may be extendable, or the angle of the forehead support may be changeable), or interchangeable (e.g., various sizes of forehead supports for different sized patients or the elongated arm may be replaced with different various lengths of arm).” Para 0151) in order to accommodate the features of the patient. Further, Dravitzki teaches “the upper headgear connector 34 may be made from a more flexible material than the elongated arm 32 such as Hytrel.TM., silicone, nylon, or any other suitable material.” (Para 0152) such that the “contours of the patient's face” can be “suitably formed, shaped, or contoured … whilst avoiding the patient's line of sight or impeding their vision.” (Para 0152).   
It should be noted similar explanations for the size and shape of the forehead support region are repeated throughout the various embodiments represented in Dravitzki.  For example, the construction as seen in Figure 5-3 of the forehead support region (430); Figure 7-2 of the forehead region (530); Figure 22(b) of the forehead region (1030) having “flexible regions 1036” (Para 0191) appears more complementary to the claimed and disclosed inventions of this instant application. 
	Regarding the composition of the side wings being “made of a materially different” material than the headgear connection portion, as addressed in Para 0191, Dravitzki teaches “The flexible regions 1036 are constructed of a more flexible material (e.g., Hytrel.RTM.) and the intermediate portion 1034(1) and sides 1034(2) are constructed of a more rigid material (e.g., nylon)” whereby this construction supports the “forehead support and headgear are constructed and arranged so that tensioning the left and/or right forehead straps causes the main shaft to move and rotate the cushion. In this way, the mask fit may be adjusted to different facial shapes. For example, pulling the straps may rotate the cushion towards the face, reducing leak in the nasal bridge region.” (Para 0192). 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the side wings to be made of a more flexible material than the headgear connecting portion as taught by Dravitzki, in order to support the desired conformability of the mask fitment for patients of different shapes and to reduce leakage of the cushion in response to the axial tensioning through the headgear.
	As to Claim 31, please see the rejections of Claims 2 and 7, wherein Claim 2 recites the features of the two side wings deformable by a pressure applied on the headgear and Claim 7 recites the features of the indentation of the side wings having a specific thickness.   The difference between Claim 31 and Claims 2 and 7, is the manner by which the “thickness of the side wings is reduced by means of the indentation to provide deformation when the side wings are pressed by the headgear. 
With respect to the configuration of side wings in the forehead support region (30), Dravitzki teaches the forehead support (30) includes “an elongated arm 32 and an upper headgear connector 34 providing slots or receiving holes 35 at the free end of the arm adapted to receive respective headgear straps in use” (Para 0151), wherein the construction of the forehead support may be variable (“The forehead support 30 may be fixed (i.e., un-adjustable), adjustable (e.g., the height or length of elongated arm may be extendable, or the angle of the forehead support may be changeable), or interchangeable (e.g., various sizes of forehead supports for different sized patients or the elongated arm may be replaced with different various lengths of arm).” Para 0151) in order to accommodate the features of the patient. Further, Dravitzki teaches “the upper headgear connector 34 may be made from a more flexible material than the elongated arm 32 such as Hytrel.TM., silicone, nylon, or any other suitable material.” (Para 0152) such that the “contours of the patient's face” can be “suitably formed, shaped, or contoured … whilst avoiding the patient's line of sight or impeding their vision.” (Para 0152).   
Regarding the construction manner,  Dravitzki teaches “The flexible regions 1036 are constructed of a more flexible material (e.g., Hytrel.RTM.) and the intermediate portion 1034(1) and sides 1034(2) are constructed of a more rigid material (e.g., nylon)” whereby this construction supports the “forehead support and headgear are constructed and arranged so that tensioning the left and/or right forehead straps causes the main shaft to move and rotate the cushion. In this way, the mask fit may be adjusted to different facial shapes. For example, pulling the straps may rotate the cushion towards the face, reducing leak in the nasal bridge region.” (Para 0192). 
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the side wings to include reduced thickness in response to deformation as taught by Dravitzki, in order to support the desired conformability of the mask fitment for patients of different shapes and to reduce leakage of the cushion in response to the axial tensioning through the headgear.

Response to Arguments
Applicant's arguments, filed October 26, 2022, have been fully considered but they are not persuasive. Applicant asserts the prior art made of record does not disclose or teach the newly added limitation - “wherein the connecting portion is configured to transmit pressure between the forehead pressure diffusing portion and the cheek buffering portion to alleviate a cheek pressure caused by the cheek buffering portion upon a face of the wearer.”  Further, Applicant asserts the features of Ogden performing the acts of “decouples or isolates”, as constructed “hard plastic” and “loosely mounts” configurations “does not disclose the pressure transmission function between the harness straps and the seal 5” (Remarks, Page 12, Paragraph 1)    Primary Examiner respectfully disagrees. 
The device of Ogden is a face masks which adapts in response to “unequal forces” (Summary, Column 1, Lines 45 thru Column 2, Line 15) through the tilting/rotating movement in order to compensate and/or equalize the forces applied to the patient’s face; thus, preventing “these unequal forces from unseating the mask and causing it to leak” (Column 1, Lines 35-45; also see: Column 4, Lines 35-40).   Consequently, the device of Ogden permits “a wide variety of motions and forces” to be accommodated to best conform to the needs of the patient whilst ensuring seal integrity between the patient’s skin and the patient interface. (Column 6, Lines 1-5; also see: Column 2, Lines 5-15). 
As stated in the Office Action, the device of Ogden has a frame module (defined by the combination of 3 and 9) including the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5), a cushion module (5) including the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2) and the  connecting portion (defined by the channels 45/47/49 by the detents 39/41/43; “The rigid plate 9 as best seen in FIGS. 2 and 3 is mounted to the rigid shell 3 at least three locations A, B, and C by detents 39, 41, and 43 respectively received in channels 45, 47, and 49 (see also FIGS. 1, 6, and 7).” Column 3, Lines 25-30) positioned between the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) and the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2), wherein the connecting portion (defined by the channels 45/47/49 by the detents 39/41/43) is configured to transmit pressure between the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) and the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2).
Turning to the newly added claim language “wherein the connecting portion is configured to transmit pressure between the forehead pressure diffusing portion and the cheek buffering portion to alleviate a cheek pressure caused by the cheek buffering portion upon a face of the wearer”, although the majority of the disclosure of Ogden relates to the horizontal movement (“as the patient turns his or her head from side to side” Column 3, Lines 50-55), Ogden also includes a passage relating to vertical movement - “if unequal forces develop vertically (e.g., if the patient were to move his or her head to look upward), the present invention can compensate for this by allowing or permitting the rigid plate 9 to rotate about the horizontal axis 73 through locations A and B in FIG. 2.” (Column 5, Lines 20-25, EMPAHASIS ADDED).
In light of this passage, it is unequivocally clear that the device of Ogden is suitable for transmitting pressure (force) between the forehead pressure diffusing portion (defined as a function of the axial movement of 69 and 71 as related to 21 - the region of 27 on 9, best seen Figure 5) and the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2) to alleviate a cheek pressure caused by the cheek buffering portion (defined as a function of the axial movement of 63/65 as related to 23/25 - the region of 29/31 on 9, best seen Figure 2) upon the face of the wearer.  More simplistically, as the patient’s movement in a vertical motion (upwards or downwards) would effectuate the varied adjustment of the patient interface along the forehead pressure region as compared to the cheek pressure regions, and vice versa, in order to compensate and/or equalize the forces applied to the patient’s face.  Consequently, the device of Ogden meets the newly added claims as the patient’s movement yielding an unequal force (pressure) will necessitate the action of the patient interface to compensate or equalize the force (pressure) in order to ensure seal integrity of the patient interface against leakage. 
Turning to the remaining arguments, the construction of the patient interface of Ogden having the functionality of “decouples or isolates”, as constructed “hard plastic” and “loosely mounts” configurations “does not disclose the pressure transmission function between the harness straps and the seal 5”, does not preclude or prevent the action by which the patient interface actively seeks to modify the imbalance of forces (pressure) in order to ensure  integrity of the patient interface against leakage.  The claims as currently written do not require an expressed degree of deformability nor do the claims as currently written provide an express denotation of the scope of the word deformable.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this particular case, the configuration of Ogden in response to the unequal forces (pressure) results in a deformed movement as the frame module (defined by the combination of 3 and 9) adjusts in response by a tilting/rotating action. There is no structure within the claim language that would preclude or prevent the invention of Ogden from meeting the limitations of the claims as the adjustment is in essence a deformation from the normal position of the frame module.  

In the interest of advancing prosecution, it may behoove Applicant to positively recite the relationship, as shown in Figures 1, 2, 6, 7, 10, and 11, wherein the frame module (300) is connected at the coupling opening (360), wherein the coupling opening (360) receives the installation of the elbow module (200), the connecting ring (500), the coupling ring (600), and the inner periphery of the cushion module (100), wherein the inclined surface improves wearer comfort by guiding fluids from dripping down from the airduct of the elbow module. 

These limitations appear to be represented in the original specification - 
“The frame module 300 includes a body 310, a connecting portion 320, and two lateral extension elements 340 and 350. The body 310 includes a coupling opening 360 for installing the elbow module 200.” (Para 0064); 
“The connecting ring 500 includes an inner pipe portion 510, and an outer periphery portion 520 connected to the inner pipe portion 510 and encircling the inner pipe portion 510. The inner pipe portion 510 protrudes a part thereof from the body 310 towards a front surface of the frame module 300 after the inner pipe portion 510 is installed to the coupling opening 360 of the frame module 300. The protruding part of the inner pipe portion 510 is provided with a fastening edge 511 at an end edge thereof, and the connecting ring 500 could be fastened on the coupling opening 360 by the fastening edge 511, so as to fix the connecting ring 500 on the frame module 300.” (Para 0071);
 and  “The elbow module 200 includes therein an air duct, and the elbow 200 is detachably assembled to the frame module 300 through the connecting ring 500. The body 310 of the frame module 300 is provided with a coupling opening 360. The cushion module 100 is also detachably assembled to the frame module 300 through the connecting ring 500. The covering ring 600 covers the connecting ring 500 and reveals the air duct, and could mask the structure of the connecting ring 500. Furthermore, the covering ring 600 has an inclined surface SL which extends  in an oblique manner in a direction from an inner periphery of the covering ring 600 towards an inner periphery of the cushion module 100 to present the inclined surface SL. The inclined surface SL is for guiding moisture or other fluids to flow downwards along the inclined surface SL of the covering ring 600 and an inner arc surface of the cushion module 100 (as shown by a flowing path W), and to cause water to gather at a folded portion on the inner side of the cushion module 100, such that the fluids do not directly drip down from near the air duct of the elbow module 200.” (Para 0074).

Although suggestion is not an indication of allowable subject matter, this suggestion will overcome the prior art made of record as Ogden does not appear to have the frame module (300) is connected at the coupling opening (360), wherein the coupling opening (360) receives the installation of the elbow module (200), the connecting ring (500), the coupling ring (600), and the inner periphery of the cushion module (100), wherein the inclined surface improves wearer comfort by guiding fluids from dripping down from the airduct of the elbow module.
Rather, as seen in Figure 8 of Ogden, the frame module is offset from the elbow module and does not appear to provide an inclined surface to improve wearer comfort by guiding fluids from dripping down from the air ducts of the elbow module.   It appears in light of the prior art made of record the novelty of Applicant’s invention is in the manner of construction of the frame module as connected to the additional components of the patient interface to guide fluids rather than the construction of the side wings - that appear to be taught by modifying reference Dravitzki.   Should Applicant wish to pursue this suggestion or another further modification of the claims, Applicant is invited to file an After Final Consideration Pilot 2.0 (AFCP 2.0) for consideration - https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20.

	In light of the aforementioned reasoning, the non-final rejection of the claims had been maintained and made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785